DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2. 	Claims 30-37 objected to because of the following informalities:  claim 30 recites “when the first portion of the soundproof is in the second position”. However, the claim appears to reference a soundproof cover as recited earlier in the claim. Thus, it appears that the claim should read -- when the first portion of the soundproof cover is in the second position --. Appropriate correction is required.
 	Dependent claims 31-37 are also objected by the virtue of their dependency on independent claim 31.
Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. 	Claims 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
second sound to travel to the first portion of the electronic device” (emphasis added) doesn’t appear to meet the written description requirement. ¶0056 of the specification, as filed, describes “when the portion 416 of the soundproof cover 414 is in the first position, the soundproof cover 414 may not allow outside sound to travel to the microphone(s) of the electronic device. However, while the portion 416 of the soundproof cover 414 is in the second position, the soundproof cover 414 may allow the outside sound to travel to the microphone(s) of the electronic device.” However, the specification fails to distinguish between the “first sound” that “the soundproof cover is configured to block” “when the first portion of the soundproof cover is in the first position” and “second sound” that is allowed “when the first portion of the soundproof cover is in the second position” as recited in claim 30. The specification appears to only describe “outside sound to travel to the microphone(s) of the electronic device.” See ¶0056 of the specification, as filed.
  	Dependent claims 31-37 are also rejected by the virtue of their dependency on independent claim 31.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 30, 36 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,593,316 B1. 

Claims # 30, 36-37
 (U.S. Patent No. 10,593,316 B1),
 Claims # 1-3
30. A soundproof cover comprising: 
 	a first portion of the soundproof cover, the first portion of the soundproof cover configured to move between a first position and a second position, wherein: 
 	 	when the first portion of the soundproof cover is in the first position, the first portion of the soundproof cover is configured to be block at least a portion of first sound from traveling to a first portion of an electronic device, the first portion of the electronic device associated with receiving first sound; and 
 		when the first portion of the soundproof is in the second position, the soundproof cover is configured to allow second sound to travel to the first portion of the electronic device; and 
 	a second portion of the soundproof cover, the second portion of the soundproof cover configured to be disposed over a second portion of the electronic device.


36. The soundproof cover as recited in claim 30, further comprising an opening located on the second portion of the soundproof cover, the 

37. The soundproof cover as recited in claim 30, further comprising a soundproof material located on the first portion of the soundproof cover.


           a first portion of the cover, the first portion of the cover configured to move between a first position and a second position, wherein: 
                      when the first portion of the cover is in the first position, the first portion of the cover is to block at least a portion of first sound from traveling to one or more microphones of an electronic device; and 
                   when the first portion of the cover is in the second position, the cover is to allow second sound to travel to the one or more microphones of the electronic device; and 
                   a second portion of the cover, the second portion of the cover to allow at least a portion of a display of the electronic device to be visible when the first portion of the cover is in the first position and when the first portion of the cover is in the second position.

3. The cover as recited in claim 1, further comprising an opening located at the second 
2. The cover as recited in claim 1, further comprising a soundproof material located on the first portion of the cover.

 Although the conflicting claims are not identical, they are not patentably distinct from each other. The claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10,593,316 B1 with obvious wording variations. The “soundproof” aspects of the instant application are also disclosed in claim 1 of the U.S. Patent No. 10,593,316 B1 within the recitation “block at least a portion of first sound from traveling to one or more microphones of an electronic device.”
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 21-24, 26 and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zenk (US 2019/0333493 A1, hereinafter referred as “Zenk”).
 	Regarding claim 21, Zenk discloses a soundproof cover (Figs. 3-7 and ¶0025 discloses audible interference device 10 is an easy-to-use, portable, soundproof sleeve 
 	a first surface (Figs. 6-7 and ¶0031 discloses closed end 122 of the sleeve or jacket 20) configured to move between a first position (Fig. 6 and ¶0031 discloses a closed (deaf mode) position) and a second position (Fig. 7 and ¶0031 discloses an open (listening mode) position), wherein: 
 	 	when the first surface is in the first position (Fig. 6 and ¶0031 discloses a closed (deaf mode) position), the first surface is configured to be disposed over a first portion of an electronic device (Fig. 6 and ¶0034 discloses when the audible interference device 10 inhibits reception of intelligible speech by the microphone 510 via a noise barrier 31, the device 10 covers the sound channels 519 through which the microphone(s) 510 receive sound waves), the first portion of the electronic device associated with receiving sound (¶0024 discloses unit has a plurality of sound channels 519 through the top 501 of the unit through which sound reaches microphone(s) 510 located within the unit); and 
 	 	when the first surface is in the second position (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 in an open (listening mode) position so that environmental speech may be intelligibly received by the microphone(s) 510), the first surface is configured to no longer be disposed over the first portion of the electronic device (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 in an open (listening mode) position); and 

	Regarding claim 22, Zenk discloses the soundproof cover as recited in claim 21, further comprising a mechanism (123) attached to the first surface (122) and the second surface (25) (Figs. 6-7 illustrate the hinge 123 connected in between the closed end 122 and the sidewall 25 of the sleeve or jacket 20), the mechanism for moving the first surface between the first position and the second position (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between a closed (deaf mode) position and an open (listening mode)).
	Regarding claim 23, Zenk discloses the soundproof cover as recited in claim 21, further comprising a mechanism (123) located between the first surface (122) and the second surface (25) (Figs. 6-7 illustrate the hinge 123 connected in between the closed end 122 and the sidewall 25 of the sleeve or jacket 20), the mechanism for moving the first surface between the first position and the second position (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between a closed (deaf mode) position and an open (listening mode)).
	Regarding claim 24, Zenk discloses the soundproof cover as recited in claim 21, wherein: 
 	when the first surface is in the first position (Fig. 6 illustrates the closed end 122 of the sleeve or jacket 20 in a closed position), the first surface is configured to be disposed over one or more openings located on the first portion of the electronic device (Figs. 2, 6, ¶0031 and ¶0034 discloses the closed end 122 of the sleeve or jacket 20 
 	when the first surface is in the second position (Fig. 7 illustrates the closed end 122 of the sleeve or jacket 20 in an open (listening mode) position), the first surface is configured to no longer be disposed over the one or more openings (Fig. 7 and ¶0031 discloses wherein the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between an open (listening mode) position depicted in FIG. 7 so that environmental speech may be intelligibly received by the microphone(s) 510).
	Regarding claim 26, Zenk discloses the soundproof cover as recited in claim 21, wherein the second surface is configured to wrap around the second portion of the electronic device (Figs. 3-4, 6-7 and ¶0029 discloses the sidewall 25 of the sleeve or jacket 20 disposed around the side wall of the cylindrical shaped smart speaker 500).
	Regarding claim 38, Zenk discloses a soundproof cover (Figs. 3-7 and ¶0025 discloses audible interference device 10 is an easy-to-use, portable, soundproof sleeve or jacket 20 with an open end 21 and a closed end 22 that can be placed over a smart speaker 500 to cover all microphones 510) comprising: 
 	a first portion of the soundproof cover (Figs. 6-7 and ¶0031 discloses closed end 122 of the sleeve or jacket 20), the first portion of the soundproof cover configured to be disposed over a first portion of an electronic device (Fig. 6 and ¶0034 discloses when the audible interference device 10 inhibits reception of intelligible speech by the 
 	a second portion of the soundproof cover (Figs. 3, 5, 6 and ¶0029 discloses the sidewall 25 of the sleeve or jacket 20), the second portion of the soundproof cover configured to be disposed over a second portion of the electronic device (Figs. 3, 5, 6 and ¶0029 discloses the sidewall 25 of the sleeve or jacket 20 disposed over the side wall of the cylindrical shaped smart speaker 500); and 
 	a mechanism (123) located between the first portion of the soundproof cover (122) and the second portion of the soundproof cover (25) (Figs. 6-7 illustrate the hinge 123 connected in between the closed end 122 and the sidewall 25 of the sleeve or jacket 20), the mechanism to allow the first portion of the soundproof cover to move between a first position and a second position (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between a closed (deaf mode) position and an open (listening mode)).
	Regarding claim 39, Zenk discloses the soundproof cover as recited in claim 38, wherein: 
 	the first portion of the soundproof cover is configured to be disposed over the first portion of the electronic device (Figs. 2, 6, ¶0031 and ¶0034 discloses the closed end 122 of the sleeve or jacket 20 disposed over the sound channels 519 when in the 
 	the first portion of the soundproof cover is configured to no longer be disposed over the first portion of the electronic device (Fig. 7 and ¶0031 discloses wherein the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between an open (listening mode) position depicted in FIG. 7 so that environmental speech may be intelligibly received by the microphone(s) 510) when the first portion of the soundproof cover is in the second position (Fig. 7 illustrates the closed end 122 of the sleeve or jacket 20 in an open (listening mode) position).
	Regarding claim 40, Zenk discloses the soundproof cover as recited in claim 38, wherein: 
 	the first portion of the soundproof cover is configured to be disposed over one or more openings located on the first portion of the electronic device (Figs. 2, 6, ¶0031 and ¶0034 discloses the closed end 122 of the sleeve or jacket 20 disposed over the sound channels 519 when in the closed position) when the first portion of the soundproof cover is in the first position (Fig. 6 illustrates the closed end 122 of the sleeve or jacket 20 in a closed position), the one or more openings associated with receiving the sound (Fig. 6 and ¶0034 discloses when the audible interference device 10 inhibits reception of intelligible speech by the microphone 510 via a noise barrier 31, the device 10 covers the sound channels 519 through which the microphone(s) 510 receive sound waves); and 
 	the first portion of the soundproof cover is configured to no longer be disposed over the one or more openings located on the first portion of the electronic device (Fig. .

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 25, 30-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Moghimi et al. (US 2018/0218747 A1, hereinafter referred as “Moghimi”).
	Regarding claim 25, Zenk discloses the soundproof cover as recited in claim 21, wherein: 
 	when the first surface is in the first position (Fig. 6 illustrates the closed end 122 of the sleeve or jacket 20 in a closed position), the first surface is configured to block at least a portion of the sound from traveling to one or more microphones of the electronic device (Fig. 6 and ¶0034 discloses when the audible interference device 10 inhibits reception of intelligible speech by the microphone 510 via a noise barrier 31, the device 10 covers the sound channels 519 through which the microphone(s) 510 receive sound waves); and 

 	Zenk doesn’t explicitly disclose allow additional sound to travel to the one or more microphones of the electronic device.
 	However, in a similar field of endeavor, Moghimi discloses allow additional sound to travel to the one or more microphones of the electronic device (Abstract and ¶0020 discloses desired sounds are typically human speech, but need not be limited to human speech and instead could include sound such as non-speech human sounds (e.g., a crying baby if the smart speaker includes a baby monitor application, or the sound of a door opening or glass breaking if the smart speaker includes a home security application)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zenk for the purpose of using prior audio data to operate a filter topology that processes audio signals so as to make the array more sensitive to desired sounds than to undesired sounds, categorize received sounds as one of desired sounds or undesired sounds, and use the categorized received sounds and the categories of the received sounds to modify the filter topology (Abstract).
Regarding claim 30, Zenk discloses a soundproof cover (Figs. 3-7 and ¶0025 discloses audible interference device 10 is an easy-to-use, portable, soundproof sleeve or jacket 20 with an open end 21 and a closed end 22 that can be placed over a smart speaker 500 to cover all microphones 510) comprising: 
 	a first portion of the soundproof cover (Figs. 6-7 and ¶0031 discloses closed end 122 of the sleeve or jacket 20), the first portion of the soundproof cover configured to move between a first position (Fig. 6 and ¶0031 discloses a closed (deaf mode) position) and a second position (Fig. 7 and ¶0031 discloses an open (listening mode) position), wherein: 
 	 	when the first portion of the soundproof cover is in the first position (Fig. 6 and ¶0031 discloses a closed (deaf mode) position), the first portion of the soundproof cover is configured to be block at least a portion of first sound from traveling to a first portion of an electronic device (Fig. 6 and ¶0034 discloses when the audible interference device 10 inhibits reception of intelligible speech by the microphone 510 via a noise barrier 31, the device 10 covers the sound channels 519 through which the microphone(s) 510 receive sound waves), the first portion of the electronic device associated with receiving first sound (¶0024 discloses unit has a plurality of sound channels 519 through the top 501 of the unit through which sound reaches microphone(s) 510 located within the unit); and 
 		when the first portion of the soundproof is in the second position (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 in an open (listening mode) position so that environmental speech may be intelligibly received by the microphone(s) 510), the soundproof cover is configured to 
 	a second portion of the soundproof cover (Figs. 3, 5, 6 and ¶0029 discloses the sidewall 25 of the sleeve or jacket 20), the second portion of the soundproof cover configured to be disposed over a second portion of the electronic device (Figs. 3, 5, 6 and ¶0029 discloses the sidewall 25 of the sleeve or jacket 20 disposed over the side wall of the cylindrical shaped smart speaker 500).
 	Zenk doesn’t explicitly disclose second sound to travel to the first portion.
 	However, in a similar field of endeavor, Moghimi discloses second sound to travel to the first portion (Abstract and ¶0020 discloses desired sounds are typically human speech, but need not be limited to human speech and instead could include sound such as non-speech human sounds (e.g., a crying baby if the smart speaker includes a baby monitor application, or the sound of a door opening or glass breaking if the smart speaker includes a home security application)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zenk for the purpose of using prior audio data to operate a filter topology that processes audio signals so as to make the array more sensitive to desired sounds than to undesired sounds, categorize received sounds as one of desired sounds or undesired sounds, and use the categorized received sounds and the categories of the received sounds to modify the filter topology (Abstract).
Regarding claim 31, Zenk discloses the soundproof cover as recited in claim 30, further comprising a mechanism (123) attached to the first portion of the soundproof cover (122) and the second soundproof cover (25) (Figs. 6-7 illustrate the hinge 123 connected in between the closed end 122 and the sidewall 25 of the sleeve or jacket 20), the mechanism for moving the first portion of the soundproof cover between the first position and the second position (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between a closed (deaf mode) position and an open (listening mode)).
	Regarding claim 32, Zenk discloses the soundproof cover as recited in claim 30, further comprising a mechanism (123) located between the first portion of the soundproof cover (122) and the second portion of the soundproof cover (25) (Figs. 6-7 illustrate the hinge 123 connected in between the closed end 122 and the sidewall 25 of the sleeve or jacket 20), the mechanism for moving the first surface between the first position and the second position (Fig. 7 and ¶0031 discloses the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between a closed (deaf mode) position and an open (listening mode)).
	Regarding claim 33, Zenk discloses the soundproof cover as recited in claim 30, wherein: 
 	when the first portion of the soundproof cover is in the first position (Fig. 6 illustrates the closed end 122 of the sleeve or jacket 20 in a closed position), the first portion of the soundproof cover is configured to be disposed over the first portion of the electronic device (Figs. 2, 6, ¶0031 and ¶0034 discloses the closed end 122 of the 
 	when the first portion of the soundproof cover is in the second position (Fig. 7 illustrates the closed end 122 of the sleeve or jacket 20 in an open (listening mode) position), the first portion of the soundproof cover is configured to no longer be disposed over the first portion of the electronic device (Fig. 7 and ¶0031 discloses wherein the closed end 122 of the sleeve or jacket 20 may rotate about hinge 123 as between an open (listening mode) position depicted in FIG. 7 so that environmental speech may be intelligibly received by the microphone(s) 510).
	Regarding claim 34, Zenk discloses the soundproof cover as recited in claim 30, wherein: 
 	when the first portion of the soundproof cover is in the first position (Fig. 6 illustrates the closed end 122 of the sleeve or jacket 20 in a closed position), the first portion of the soundproof cover is configured to be disposed over one or more openings of the first portion of the electronic device (Figs. 2, 6, ¶0031 and ¶0034 discloses the closed end 122 of the sleeve or jacket 20 disposed over the sound channels 519 when in the closed position), the one or more openings associated with receiving the first sound (Fig. 6 and ¶0034 discloses when the audible interference device 10 inhibits reception of intelligible speech by the microphone 510 via a noise barrier 31, the device 10 covers the sound channels 519 through which the microphone(s) 510 receive sound waves); and 
 	when the first portion of the soundproof cover is in the second position (Fig. 7 illustrates the closed end 122 of the sleeve or jacket 20 in an open (listening mode) 
	Regarding claim 37, Zenk discloses the soundproof cover as recited in claim 30, further comprising a soundproof material located on the first portion of the soundproof cover (¶0026 discloses the sleeve or jacket 20 can be comprised of any material effective to block sounds. Suitable materials include, but are not limited to, sound insulation, rubber, wood, polystyrene foam (Styrofoam), aluminum and aluminum foil, materials with a dense mass, metal, acoustic fabric, acoustic board, acoustic foam, acoustic plastic, acoustic sealants, fiberglass, quilted fiberglass, rockwool insulation, vinyl, mineral wool, mass loaded vinyl, foam padding, loosely or densely packed fibers, carpet, and any type of padding).

11. 	Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Waddell et al. (US 2008/0226096 A1, hereinafter referred as “Waddell”).
 	Regarding claim 27, Zenk doesn’t explicitly disclose the soundproof cover as recited in claim 21, further comprising an opening located on the second surface.
 	However, in a similar field of endeavor, Waddell discloses further comprising an opening located on the second surface (Fig. 3e, 5, ¶0035 and ¶0044 discloses a cylindrical speaker cabinet according to an exemplary embodiment of the present invention… the speaker covering 310 has an open segment exposing at least one audio speaker).

	Regarding claim 29, Zenk doesn’t explicitly disclose the soundproof cover as recited in claim 27, wherein the opening is configured to allow additional sound that is output by the electronic device to travel outside of the soundproof cover.
 	However, in a similar field of endeavor, Waddell discloses wherein the opening is configured to allow additional sound that is output by the electronic device to travel outside of the soundproof cover (Fig. 5 and ¶0044 discloses the left and right segments 510a and 510b are able to slide along the sides of the speaker cabinet 510 to expose at least one audio speaker 440 mounted to the speaker cabinet base 520 or conceal the at least one audio speaker 440).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zenk for providing a speaker covering that can be easily removed for maximum sound reproduction, each time the speaker is used (¶0006).

12. 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Waddell and in further view of Lauder et al. (US 2012/0068798 A1, hereinafter referred as “Lauder”).
	Regarding claim 28, Zenk as modified doesn’t explicitly disclose the soundproof cover as recited in claim 27, wherein the opening is configured to allow at least a portion of a display of the electronic device to be visible.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zenk so that manipulating the flap can result in an alteration in the operation of electronic device 100 (¶0175).

13.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Moghimi, and in further view of Waddell.
	Regarding claim 35, Zenk as modified doesn’t explicitly disclose the soundproof cover as recited in claim 30, further comprising an opening located on the second portion of the soundproof cover, the opening to allow third sound output by the electronic device to travel outside of the soundproof cover.
	However, in a similar field of endeavor, Waddell discloses further comprising an opening located on the second portion of the soundproof cover (Fig. 3e, 5, ¶0035 and ¶0044 discloses a cylindrical speaker cabinet according to an exemplary embodiment of the present invention… the speaker covering 310 has an open segment exposing at least one audio speaker), the opening to allow third sound output by the electronic device to travel outside of the soundproof cover (Fig. 5 and ¶0044 discloses the left and right segments 510a and 510b are able to slide along the sides of the speaker cabinet 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zenk for providing a speaker covering that can be easily removed for maximum sound reproduction, each time the speaker is used (¶0006).

13. 	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Moghimi, in further view of Waddell, and still in further view of Lauder.
	Regarding claim 36, Zenk as modified doesn’t explicitly disclose the soundproof cover as recited in claim 30, further comprising an opening located on the second portion of the soundproof cover, the opening to allow at least a portion of a display of the electronic device to be visible.
	 However, in a similar field of endeavor, Lauder discloses an opening located on the second portion of the soundproof cover (Figs. 7a-7c, 27a-27c and ¶0175 discloses the flap can be segmented in such a way that a segment of the flap can be lifted to expose a corresponding portion of the display), the opening to allow at least a portion of a display of the electronic device to be visible (Figs. 7a-7c, 27a-27c and ¶0175 discloses the flap portion can be used as a protective cover to protect aspects of electronic device 100 such as a display. The flap can be formed of various materials such as plastic, cloth, and so forth. The flap can be segmented in such a way that a segment of the flap can be lifted to expose a corresponding portion of the display).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692